Per Curiam,
The very much over-invoked principle of the duty of employers to provide a safe place for employees to work in has no application to this case. Some occupations involve risks and dangers that are inherent, and an employer is not an insurer against these. The appellant ivas employed on a repair train, and the very nature of his employment involved the risks of stopping at irregular times and places, getting on and off without the facilities expected at regular stations and the corresponding duty of special care in so doing. There was nothing in the case to, show that the place furnished plaintiff to work in was not as safe as the nature of the work permitted.
The “ boss ” or foreman was not a vice principal, but, even if he had been, he was entitled to assume, when he gave the signal to start the train, that the engineer would do so in the proper manner. The case is squarely within Cunningham v. R. R. Co., ante, p. 97, opinion filed at the present term.
Judgment affirmed.